Citation Nr: 0908433	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety, 
depression, other mental illness (hereinafter "acquired 
psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no evidence of record corroborating the 
Veteran's claimed in-service stressor.

2.  Although the medical evidence reflects that the veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.

3.  Major Depressive Disorder with anxiety did not manifest 
in service; and, there is no competent medical evidence of 
record linking the Veteran's psychiatric disorder to active 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may it be presumed to be.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in October 2006, prior to the January 2007 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  The 
correspondence also informed the Veteran as to the assignment 
of disability ratings and effective dates.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Attempts to 
verify the Veteran's purported in-service stressor have also 
been made.  Indeed, as discussed below, a search for records 
was conducted by the National Archives and Records 
Administration, which yielded negative results.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board has considered whether a VA medical examination or 
opinion should be obtained for the Veteran's claims for 
service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  With respect to the Veteran's claim for service 
connection for an acquired psychiatric disorder, there is no 
evidence of any psychiatric problems or a psychiatric 
disorder during active service and there is no medical 
evidence of record indicating that the Veteran's current 
psychiatric disorder is related to active service.  
Therefore, a remand is not required to afford the Veteran an 
examination.  With respect to the Veteran's claim for service 
connection for PTSD, as explained below, the Veteran has not 
presented credible evidence of a verified, in-service 
stressor.  Such is a factual decision made by the Board, or 
RO, not by a medical professional.  As such a critical 
element is missing from the Veteran's claim, the Board finds 
that no useful purpose would be served in conducting an 
examination.  Accordingly, a VA examination is not necessary 
to decide the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


III.	Service Connection for PTSD

The Veteran seeks service connection for his current PTSD.  
Service connection for PTSD requires: (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to element (1) of 38 C.F.R. § 3.304(f), the 
medical evidence of record reveals that the Veteran has a 
current diagnosis of PTSD.  The VA treatment records contain 
numerous diagnoses of PTSD and show that the Veteran 
participated in a Residential PTSD program.  

The next element of the Veteran's PTSD claim to be considered 
is whether there is credible supporting evidence that the 
Veteran's claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the Veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The Veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  Moreover, the Veteran does not contend that he was 
engaged in combat with the enemy.   

Since the Veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.

The Veteran has alleged one stressor that occurred during his 
active service.  The stressor allegedly occurred in March 
1974 when the Veteran was aboard the USS GLENNON.  He 
explained that the ship was on its way to Canada in the North 
Atlantic Ocean and the weather was very rough.  He stated 
that the ship was leaking and that he thought he was going to 
die.  He explained that ever since then, he has bad dreams 
and cannot go close or near water.  Furthermore, in an 
October 2006 VA treatment record, the Veteran again asserted 
that his stressor occurred during rough weather when aboard 
the USS GLENNON.  He reported to the examiner that as many as 
100 people were injured in this incident because the seams 
broke and he was in a room where water came in.  The Veteran 
stated that the ship did not turn back, but instead went to 
Halifax, Canada and then went for repairs.  

Based on this information, the RO attempted to verify the 
Veteran's stressor.  The RO contacted the National Archives 
Records Administration (NARA) and NARA provided a negative 
response regarding the Veteran's stressor.  In the NARA 
response, it was noted that the deck logs from the USS 
GLENNON dated between February and March 1974 were searched, 
and that there was no record of an incident occurring that 
"involving the injury to as many as 100 people sailors."  

After a review of the record, the Board finds that the record 
does not support the Veteran's account of his purported in-
service stressor.  First, as noted above, the NARA did not 
find any evidence of the USS GLENNON being involved in an 
incident in March 1974 that resulted in a large number of 
injured personnel.  Next, although the Veteran reported that 
the alleged stressor occurred when he was aboard the USS 
GLENNON in 1974, the Veteran's service personnel records show 
that he was not aboard the USS GLENNON until 1975.  The 
Veteran was serving aboard the USS CONE in 1974.  Further, 
service treatment and personnel records dated between 1974 
and 1975, for both the USS CONE and GLENNON, are negative for 
complaints, treatment, or diagnosis of psychiatric problems 
or references to the incident alleged by the Veteran.  
Finally, the Board finds that there is no independent 
evidence to verify the Veteran's account of any of the 
alleged in-service stressors regarding what purportedly 
occurred during active service.  The Veteran simply proffered 
no evidence that supports his alleged stressor.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the Veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressor.  

Moreover, the Veteran's overall veracity must be called into 
question.  A review of the record shows that the Veteran has 
a history manipulating facts to his favor.  In this regard, 
the Board's attention is drawn to an April 1972 investigation 
as to whether the Veteran engaged in a fraudulent enlistment 
regarding a civil arrest and drug abuse.  The Veteran entered 
a voluntary statement wherein he indicated that he only took 
a "few puffs" of a marijuana cigarette, that he did not 
like it, and that he had not used it or any other drug since 
that time.  However, in a March 1972 consultation report, the 
Veteran reported that he had "tripped on acid many times" 
and had also taken a number of other illicit drugs.  A 
similar history of drug use prior to service is shown in his 
VA treatment records.  See VA treatment record September 
2006.  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Given the conflicting 
statements and the incorrect information the Veteran has 
presented as well as his history of distorting his personnel 
history, the Board does not find the Veteran to be credible.  
See Culver v. Derwinski, 3 Vet.App. 292, 297 (1992) ("[t is 
the duty of the [Board] as the fact finder to determine 
credibility of the testimony and other lay evidence").

Based on the aforementioned facts, VA is unable to confirm 
that the Veteran's alleged stressor actually occurred and 
that the Veteran's assertions as to the occurrence of the 
alleged stressor, by themselves, are insufficient to conclude 
that the stressors actually occurred.  Therefore, the Veteran 
does not meet one of the criteria necessary in order to 
establish entitlement to service connection for PTSD.  

With respect to element (3) of 38 C.F.R. § 3.304(f), the 
Board notes that the September 2006 VA treatment record 
appears to indicate that the diagnosis of PTSD is related to 
the Veteran's account of his alleged in-service stressor.  
However, as explained above, there is no confirmation of the 
Veteran's alleged stressor or information on which such 
confirmation could be based.  Thus, any statement that 
connects the Veteran's current PTSD is based only on his own 
contentions.  Therefore, there is no competent evidence that 
the Veteran has a current diagnosis of PTSD as a result of an 
in-service stressor.

The Board has considered the Veteran's own statements 
regarding his claimed in-service etiology of his current 
PTSD.  Laypersons are competent to speak to symptomatology 
when the symptoms are readily observable.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that the Veteran does not have 
a current diagnosis of PTSD as a result of a verified in-
service stressor.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.

III.	Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder 
is related to active service.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The record clearly shows that the Veteran is currently 
diagnosed with major depressive disorder as indicated by a 
December 2006 VA treatment record.  The treatment records 
also reveal notations of anxiety, anti-social traits, and an 
unspecified psychiatric disorder.  See VA treatment records.  

However, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection.  

Initially, the Board observes that the Veteran's service 
treatment records are negative for any findings, 
documentation, or notations regarding any psychiatric 
problems or a psychiatric disorder during his time in 
service.  Indeed, his psychiatric condition was clinically 
evaluated as normal on his separation examination report.  
Furthermore, the first competent medical findings of any 
psychiatric problems in the Veteran's claims folder are VA 
treatment records dated in 2005, approximately 29 years after 
separation from active service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Moreover, there is no competent medical evidence of record 
that relates the Veteran's psychiatric disorder to active 
service.  Indeed, the only evidence linking the Veteran's 
psychiatric disorder to service is the Veteran's own 
statements.  While the Board does not doubt the sincerity of 
the Veteran regarding the cause of his psychiatric disorder, 
as a lay person without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter, such as the etiology of his psychiatric 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  
Therefore, the Veteran's statements are afforded low 
probative value regarding the etiology of his psychiatric 
disorder.  

Lastly, service connection on a presumptive basis is also not 
warranted.  There is no evidence of psychosis or any 
psychiatric problems within one year of service to a 
compensable degree.  As noted above, the first objective 
medical evidence of a psychiatric disorder was documented in 
2005 VA treatment records, approximately 29 years after 
separation from service.  38 C.F.R. § 3.309 (2008).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for an acquired psychiatric disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
this case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


